Title: William Allen to James Madison, 28 June 1831
From: Allen, William
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 June 28, 1831.
                            
                        
                        
                        I have delay’d replying to Mr Payne’s letter of the 22d. requesting me to inform you how much Flour then was
                            onhand for a Week, under the daily expectation of procuring a Waggon to take up the Bacon & Whiskey ordered, but
                            have been unable to get one. The quantity of Flour on hand is 27[ ] Barrels Superfine at your credit & thirty one
                            barrels at the credit of M. Payne. With regard to the shipment of it to Liverpool I should doubt very much whether it
                            would be expedient, unless it could be done [ ] from this place, which is impracticable, there being no Vessel engaged in that
                            trade, if it is done, it will have to be sent to a Northern Port by some craft & then reshipped; however your
                            wishes shall be complied with as far as in me lies, when Known. It is much to be regretted that I did not sell early, but
                            at that time my own judgement was decidedly against it & made much more firm by the opinion of Col. Barbour who
                            was deeply interested and who together with your other neighbour Mr. Chapman was of opinion that prices must improve as
                            the season and the War on the continent advanced. Please inform me as early as convenient whether I shall sell here or
                            ship it to a Northern Market or have it sent to Liverpool, the price here is a little above 4$ say 6 to 10 cents I am
                            with much respect Your Obt. St
                        
                        
                            
                                Wm Allen
                            
                        
                    